                          UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                           Plaintiff,

       v.                                              Case No. 16-CR-92

SUSAN MOYER,

                            Defendant.


                           AMENDED PLEA AGREEMENT


     1.      The United States of America, by its attorneys, Matthew D. Krueger, United

States Attorney for the Eastern District of Wisconsin, and Matthew L. Jacobs and Laura

S. Kwaterski, Assistant United States Attorneys for said district, and the defendant, Susan

Moyer, individually and by attorney Robert LeBell, pursuant to Rule 11 of the Federal

Rules of Criminal Procedure, enter into the following plea agreement:

                                        CHARGES

      2.     The defendant has been charged in eleven counts of a twenty-four count

indictment, which alleges violations of Title 21, United States Code, Sections 841(a)(1),

b)(1)(C) and 846.

     3.      The defendant has read and fully understands the charges contained in the

indictment. She fully understands the nature and elements of the crimes with which she

has been charged, and those charges and the terms and conditions of the plea agreement

have been fully explained to her by her attorney.




       Case 2:16-cr-00092-LA Filed 11/12/19 Page 1 of 18 Document 84
      4.      The defendant voluntarily agrees to plead guilty to the following counts

set forth in full as follows:

                                     COUNT ONE
       THE GRAND JURY FURTHER CHARGES:
       Beginning in at least 2012, and continuing until 2013, in the State and Eastern
District of Wisconsin,
                             STEVEN M. KOTSONIS and
                                   SUSAN MOYER

knowingly and intentionally conspired with each other, and persons known and
unknown to the grand jury, to possess with the intent to distribute and distribute
controlled substances, including Oxycodone, a Schedule II controlled substance, outside
of a professional medical practice and not for a legitimate medical purpose, in violation
of Title 21, United States Code, Section 841(a) (1).
        All in violation of Title 21, United States Code, Sections 841(a)(1), 841(b)(1)(C), and
846.

                                   COUNT TWENTY-TWO
        THE GRAND JURY FURTHER CHARGES:
        On or about February 21, 2014, in the State and Eastern District of Wisconsin,
                                       SUSAN MOYER
knowingly and intentionally distributed a mixture and substance containing Oxycodone,
a Schedule II controlled substance.
        In violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(C), and
Title 18, United States Code, Section 2.

      5.      The defendant acknowledges, understands, and agrees that she is, in fact,

guilty of the offenses described in paragraph 4. The parties acknowledge and understand

that if this case were to proceed to trial, the government would be able to prove the facts

in Attachment A beyond a reasonable doubt. The defendant admits that these facts are

true and correct and establish her guilt beyond a reasonable doubt. This information is

provided for the purpose of setting forth a factual basis for the plea of guilty. It is not a

full recitation of the defendant's knowledge of, or participation in, these offenses.



                                              2



       Case 2:16-cr-00092-LA Filed 11/12/19 Page 2 of 18 Document 84
                                       PENALTIES

      6.      The parties understand and agree that the offenses to which the defendant

will enter pleas of guilty carry the following term of imprisonment and fine: twenty years

and $1 million. Each count also carries a mandatory special assessment of $100, at least

3 years of supervised release, and a maximum of lifetime of supervised release.

      7.      The defendant acknowledges, understands, and agrees that she has

discussed the relevant statutes as well as the applicable sentencing guidelines with her

attorney.

                               DISMISSAL OF COUNTS

      8.      The government agrees to move to dismiss the remaining counts of the

indictment, as to her, at the time of sentencing.

                                       ELEMENTS

      9.      The parties understand and agree that in order to sustain the charge of

distributing of Oxycodone, a Schedule II controlled substance, as set forth in count

Twenty-Two, the government must prove each of the following propositions beyond a

reasonable doubt:

   First the defendant knowingly distributed Oxycodone; and

   Second, the defendant knew the substance was some kind of a controlled substance.

     10.      The parties understand and agree that in order to sustain the charge of

conspiracy to possess with the intent to distribute and distribute controlled substances,

including Oxycodone, a Schedule II controlled substance, the government must prove

each of the following propositions beyond a reasonable doubt:

                                             3


       Case 2:16-cr-00092-LA Filed 11/12/19 Page 3 of 18 Document 84
       First, the conspiracy charged in Count One existed; and

       Second the defendant knowingly and intentionally became a member of the

conspiracy with the intent to further the conspiracy.

                               SENTENCING PROVISIONS

     11.        The parties agree to waive the time limits in Fed. R. Crim. P. 32 relating to

the presentence report, including that the presentence report be disclosed not less than

35 days before the sentencing hearing, in favor of a schedule for disclosure, and the filing

of any objections, to be established by the court at the change of plea hearing.

     12.        The parties acknowledge, understand, and agree that any sentence imposed

by the court will be pursuant to the Sentencing Reform Act, and that the court will give

due regard to the Sentencing Guidelines when sentencing the defendant.

     13.        The parties acknowledge and agree that they have discussed all of the

sentencing guidelines provisions, which they believe to be applicable to the offense, set

forth in paragraph 4. The defendant acknowledges and agrees that her attorney in turn

has discussed the applicable sentencing guidelines provisions with her to the defendant's

satisfaction.

     14.        The parties acknowledge and understand that prior to sentencing the

United States Probation Office will conduct its own investigation of the defendant's

criminal history. The parties further acknowledge and understand that, at the time the

defendant enters a guilty plea, the parties may not have full and complete information

regarding the defendant's criminal history. The parties acknowledge, understand, and



                                               4


       Case 2:16-cr-00092-LA Filed 11/12/19 Page 4 of 18 Document 84
agree that the defendant may not move to withdraw the guilty plea solely as a result of

the sentencing court's determination of the defendant's criminal history.

                          Sentencing Guidelines Calculations

     15.     The defendant acknowledges and understands that the sentencing

guidelines recommendations contained in this agreement do not create any right to be

sentenced within any particular sentence range, and that the court may impose a

reasonable sentence above or below the guideline range. The parties further understand

and agree that if the defendant has provided false, incomplete, or inaccurate information

that affects the calculations, the government is not bound to make the recommendations

contained in this agreement.

                                   Relevant Conduct

     16.     The parties acknowledge, understand, and agree that pursuant to

Sentencing Guidelines Manual § 1B1.3, the sentencing judge may consider relevant

conduct in calculating the sentencing guidelines range, even if the relevant conduct is not

the subject of the offense to which the defendant is pleading guilty.

                                   Base Offense Level

     17.     The parties acknowledge and understand that the government will

recommend to the sentencing court that the applicable base offense level for the offenses

charged is 28 under Sentencing Guidelines Manual § 2D1.1. The parties acknowledge

and understand that the defendant will not join in this recommendation.




                                             5


       Case 2:16-cr-00092-LA Filed 11/12/19 Page 5 of 18 Document 84
                                        Safety Valve

     18.      The government agrees that if the defendant meets the criteria set forth in

subdivisions (1)-(5) of subsection (a) of Sentencing Guidelines Manual § 5C1.2, the parties

agree to recommend to the sentencing court a two-level decrease pursuant to § 2D1.1(17).

                               Acceptance of Responsibility

     19.      The government agrees to recommend a two-level decrease for acceptance

of responsibility as authorized by Sentencing Guidelines Manual § 3E1.1(a), but only if

the defendant exhibits conduct consistent with the acceptance of responsibility. The

defendant acknowledges, understands, and agrees that conduct consistent with the

acceptance of responsibility includes but is not limited to the defendant's voluntary

identification and disclosure to the government of any and all actual or potential victims

of the offense prior to sentencing. In addition, if the court determines at the time of

sentencing that the defendant is entitled to the two-level reduction under § 3E1.1(a), the

government agrees to make a motion recommending an additional one-level decrease as

authorized by Sentencing Guidelines Manual § 3E1.1(b) because the defendant timely

notified authorities of his intention to enter a plea of guilty.

                              Sentencing Recommendations

     20.      Both parties reserve the right to provide the district court and the probation

office with any and all information, which might be pertinent to the sentencing process,

including but not limited to any and all conduct related to the offense, as well as any and

all matters which might constitute aggravating or mitigating sentencing factors.



                                               6


       Case 2:16-cr-00092-LA Filed 11/12/19 Page 6 of 18 Document 84
     21.      Both parties reserve the right to make any recommendation regarding any

and all factors pertinent to the determination of the sentencing guideline range; the fine

to be imposed; the length of supervised release and the terms and conditions of the

release; and any other matters not specifically addressed by this agreement.

     22.      The government agrees to recommend a sentence of no more than 3 years'

imprisonment.

                         Court's Determinations at Sentencing

     23.      The parties acknowledge, understand, and agree that neither the sentencing

court nor the United States Probation Office is a party to or bound by this agreement. The

United States Probation Office will make its own recommendations to the sentencing

court. The sentencing court will make its own determinations regarding any and all issues

relating to the imposition of sentence and may impose any sentence authorized by law

up to the maximum penalties set forth in paragraph 6 above. The parties further

understand that the sentencing court will be guided by the sentencing guidelines but will

not be bound by the sentencing guidelines and may impose a reasonable sentence above

or below the calculated guideline range.

     24.      The parties acknowledge, understand, and agree that the defendant may

not move to withdraw the guilty plea solely as a result of the sentence imposed by the

court.

                                FINANCIAL MATTERS

     25.      The defendant acknowledges and understands that any and all financial

obligations imposed by the sentencing court are due and payable in fa upon entry of

                                            7


         Case 2:16-cr-00092-LA Filed 11/12/19 Page 7 of 18 Document 84
the judgment of conviction. The defendant further understands that any payment

schedule imposed by the sentencing court shall be the minimum the defendant is

expected to pay and that the government's collection of any and all court imposed

financial obligations is not limited to the payment schedule. The defendant agrees not to

request any delay or stay in payment of any and all financial obligations. If the defendant

is incarcerated, the defendant agrees to participate in the Bureau of Prisons' Inmate

Financial Responsibility Program, regardless of whether the court specifically directs

participation or imposes a schedule of payments.

                                             Fine

     26.        The parties agree to recommend that no fine be imposed.

                                     Special Assessment

     27.        The defendant agrees to pay the special assessment in the amount of $200

prior to or at the time of sentencing.

                          DEFENDANT'S WAIVER OF RIGHTS

     28.        In entering this agreement, the defendant acknowledges and understands

   that she surrenders any claims she may have raised in any pretrial motion, as well as

   certain rights which include the following:

           a.      If the defendant persisted in a plea of not guilty to the charges against
                   her, she would be entitled to a speedy and public trial by a court or jury.
                   The defendant has a right to a jury trial. However, in order that the trial
                   be conducted by the judge sitting without a jury, the defendant, the
                   government and the judge all must agree that the trial be conducted by
                   the judge without a jury.

           b.      If the trial is a jury trial, the jury would be composed of twelve citizens
                   selected at random. The defendant and her attorney would have a say
                                               8


       Case 2:16-cr-00092-LA Filed 11/12/19 Page 8 of 18 Document 84
                   in who the jurors would be by removing prospective jurors for cause
                   where actual bias or other disqualification is shown, or without cause
                   by exercising peremptory challenges. The jury would have to agree
                   unanimously before it could return a verdict of guilty. The court would
                   instruct the jury that the defendant is presumed innocent until such
                   time, if ever, as the government establishes guilt by competent evidence
                   to the satisfaction of the jury beyond a reasonable doubt.

           c.      If the trial is held by the judge without a jury, the judge would find the
                   facts and determine, after hearing all of the evidence, whether or not he
                   was persuaded of defendant's guilt beyond a reasonable doubt.

           d.      At such trial, whether by a judge or a jury, the government would be
                   required to present witnesses and other evidence against the defendant.
                   The defendant would be able to confront witnesses upon whose
                   testimony the government is relying to obtain a conviction and she
                   would have the right to cross-examine those witnesses. In turn, the
                   defendant could, but is not obligated to, present witnesses and other
                   evidence on her own behalf. The defendant would be entitled to
                   compulsory process to call witnesses.

           e.      At such trial, defendant would have a privilege against self-
                   incrimination so that she could decline to testify and no inference of
                   guilt could be drawn from her refusal to testify. If defendant desired to
                   do so, she could testify on her own behalf.

     29.        The defendant acknowledges and understands that by pleading guilty she

is waiving all the rights set forth above. The defendant further acknowledges the fact that

her attorney has explained these rights to her and the consequences of her waiver of these

rights. The defendant further acknowledges that as a part of the guilty plea hearing, the

court may question the defendant under oath, on the record, and in the presence of

counsel about the offense to which the defendant intends to plead guilty. The defendant

further understands that the defendant's answers may later be used against the

defendant in a prosecution for perjury or false statement.



                                              9


       Case 2:16-cr-00092-LA Filed 11/12/19 Page 9 of 18 Document 84
     30.      The defendant acknowledges and understands that she will be adjudicated

guilty of the offense to which she will plead guilty and thereby may be deprived of certain

rights, including but not limited to the right to vote, to hold public office, to serve on a

jury, to possess firearms, and to be employed by a federally insured financial institution.

     31.      The defendant knowingly and voluntarily waives all claims she may have

based upon the statute of limitations, the Speedy Trial Act, and the speedy trial provisions

of the Sixth Amendment. The defendant agrees that any delay between the filing of this

agreement and the entry of the defendant's guilty plea pursuant to this agreement

constitutes excludable time under the Speedy Trial Act.

                         Further Civil or Administrative Action

     32.     The defendant acknowledges, understands, and agrees that the defendant

has discussed with her attorney and understands that nothing contained in this

agreement, including any attachment, is meant to limit the rights and authority of the

United States of America or any other state or local government to take further civil,

administrative, or regulatory action against the defendant, including but not limited to

any listing and debarment proceedings to restrict rights and opportunities of the

defendant to contract with or receive assistance, loans, and benefits from United States

government agencies.

                                 GENERAL MATTERS

     33.      The parties acknowledge, understand, and agree that this agreement does

not require the government to take, or not to take, any particular position in any post

conviction motion or appeal.

                                            10


      Case 2:16-cr-00092-LA Filed 11/12/19 Page 10 of 18 Document 84
     34.       The parties acknowledge, understand, and agree that this plea agreement

will be filed and become part of the public record in this case.

     35.       The parties acknowledge, understand, and agree that the United States

Attorney's office is free to notify any local, state, or federal agency of the defendant's

conviction.

              EFFECT OF DEFENDANT'S BREACH OF PLEA AGREEMENT

     36.       The defendant acknowledges and understands if she violates any term of

this agreement at any time, engages in any further criminal activity prior to sentencing,

or fails to appear for sentencing, this agreement shall become null and void at the

discretion of the government. The defendant further acknowledges and understands that

the government's agreement to dismiss any charge is conditional upon final resolution of

this matter. If this plea agreement is revoked or if the defendant's conviction ultimately

is overturned, then the government retains the right to reinstate any and all dismissed

charges and to file any and all charges which were not filed because of this agreement.

The defendant hereby knowingly and voluntarily waives any defense based on the

applicable statute of limitations for any charges filed against the defendant as a result of

his breach of this agreement. The defendant understands, however, that the government

may elect to proceed with the guilty plea and sentencing.

                        VOLUNTARINESS OF DEFENDANT'S PLEA

     37.       The defendant acknowledges, understands, and agrees that she will plead

guilty freely and voluntarily because she is in fact guilty. The defendant further

acknowledges and agrees that no threats, promises, representations, or other

                                            11


      Case 2:16-cr-00092-LA Filed 11/12/19 Page 11 of 18 Document 84
inducements have been made, nor agreements reached, other than those set forth in this

agreement, to induce the defendant to plead guilty.




                                          12


      Case 2:16-cr-00092-LA Filed 11/12/19 Page 12 of 18 Document 84
                               ACKNOWLEDGMENTS

I am the defendant. I am entering into this plea agreement freely and voluntarily. I am
not now on or under the influence of any drug, medication, alcohol, or other intoxicant
or depressant, whether or not prescribed by a physician, which would impair my ability
to understand the terms and conditions of this agreement. My attorney has reviewed
every part of this agreement with me and has advised me of the implications of the
sentencing guidelines. I have discussed all aspects of this case with my attorney and I am
satisfied that my attorney has provided effective assistance of counsel.



Date:

                                         Defendant


 am the defendant's attorney. I carefully have reviewed every part of this agreement with
the defendant. To my knowledge, my client's decision to enter into this agreement is an
informed and voluntary one.



Date:
                                         ROBERT LEBELL
                                         Attorney for Defendant


For the United States of America:



Date:
                                         MATTHEW D. KRUEGER
                                         United States Attorney



Date: I I / tZ/ /
                                              THEW L. JACOBS
                                         LAURA S. KWA1ERSKI
                                         Assistant United States Attorneys


                                            13


        Case 2:16-cr-00092-LA Filed 11/12/19 Page 13 of 18 Document 84
                                   ATTACHMENT A

       Count One: This investigation began in 2012 and arose in connection with the
investigation of Dr. Beaver who operated Beaver Medical Clinic. In April of 2012, Dr.
Beaver voluntarily surrendered his DEA registration for cause based upon allegations of
improper prescribing of controlled substances and Dr. Beaver's Wisconsin medical
license was limited to preclude him from prescribing controlled substances. In May of
2012, Dr. Kotsonis began working at Beaver Medical Clinic and DEA Investigators met
with Kotsonis to notify him of DEA's concerns that narcotics prescribed at Beaver
Medical Clinic were frequently being sold by patients. During this meeting, Kotsonis
acknowledged that Moyer, who was the officer manager at Beaver Medical Clinic at the
time, sometimes prepared prescriptions for him, and he agreed with Investigators when
they suggested that Kotsonis himself should prepare the prescriptions.

       Sometime prior to December of 2012, Kotsonis relocated his practice to 10721 W.
Capitol Drive, Office G103, Wauwatosa, Wisconsin, and changed the name of the practice
to Compassionate Care Clinic. Moyer continued to work for Kotsonis as the officer
manager of the Compassionate Care Clinic ("Compassionate") and also, at some point,
became the co-owner of Compassionate. Moyer is not a licensed health care provider and
there are no other licensed physicians, nurses, or other health care providers working at
Compassionate in addition to Kotsonis.

        The investigation of Compassionate has revealed that only cash is accepted and
individuals pay $200 to $350 in cash to obtain a prescription. Prescriptions are written
for large quantities of Oxycodone, particularly Oxycodone 30mg (average of 150-180
tablets per month), along with other narcotic medications commonly prescribed for pain
relief such as amphetamine and morphine. Moyer typically fills out the prescriptions and
has Kotsonis sign the prescriptions without Kotsonis actually seeing the individual
patient. Individuals frequently obtain prescriptions at Compassionate without being
examined or having their vitals (height, weight, blood pressure) taken during their visit.

       For example, in January 2013, (CS #1 and Patient "D") was interviewed regarding
Compassionate. CS #1 stated that she was brought to Compassionate by her friend, who
was addicted to Oxycodone, and CS #1 was introduced to Moyer by her friend as a new
patient. CS #1 stated that he/she visited Compassionate on approximately 4 occasions
and CS #1's friend went with him/her on every occasion but one. CS #1's friend paid for
the appointment fee and in turn received a portion of CS #1's pills. CS #1's friend also
brought other individuals to Compassionate to obtain oxycodone prescriptions. CS #1
provided MR1's regarding back issues from 2006 and 2008 to Moyer and was accepted as
a patient. CS #1 stated that he/she received prescriptions ranging from 150-210 tablets of
oxycodone 30mg at each of her visits to Compassionate. During the visits CS #1 did not
see Kotsonis, did not have vitals taken, did not receive any type of medical exam and did
not submit a urine screening. CS #1 received prescriptions from Moyer who prepared the
prescriptions and took the prescriptions to Kotsonis for signature. During the visits,
                                             14


      Case 2:16-cr-00092-LA Filed 11/12/19 Page 14 of 18 Document 84
Moyer asked CS #1 a few questions about pain and CS #1 stated he/she had back pain.
CS #1 filled out a form regarding pain during each visit. On one occasion CS #1 and
his/her friend went to a visit early and said they were driving to Florida. Moyer asked
what they were prescribed last time and CS #1 said 180 tablets of oxycodone 30mg. Moyer
told CS #1 that she would write the prescription for 210 tablets because of the long drive
to Florida (Count 15). Moyer wrote the prescriptions out in the waiting room because
they were already signed by Kotsonis. CS #1 stated that during the visits he/she
witnessed Moyer take the patient sign-in sheet, write the individuals names and dates of
birth on the prescriptions (sometimes written in the waiting room) and take the stack of
prescriptions to Kotsonis' office for signature. Moyer then saw the individuals and wrote
the quantities on the prescription. The waiting room was always full with approximately
15 individuals in the waiting room and approximately 5 individuals waiting outside the
waiting room in the hallway.

       On January 31, 2013, CS #1 and a UC visited Compassionate and this visit is audio
and video recorded. During the visit CS #1 filled out a two-page pain form and CS #1
and UC #1 signed into the patient sign-in sheet. During the visit, Moyer stood next to
the patient sign-in sheet and wrote down names on a prescription pad from the sign-in
sheet and she asked some of the individuals for their date of birth and which drug they
were prescribed. Moyer entered Kotsonis' office carrying the handwritten prescriptions
and exited minutes later. The individuals were provided prescriptions and many did not
see Kotsonis. During the visit, Moyer called CS #1 and UC #1 into her office. UC #1 did
not see any medical equipment in the office. Moyer asked CS #1 to tell the truth about
his/her current criminal charges. Moyer said she would have to cut CS #1 loose but
would give CS #1 a prescription. Moyer said DEA would say what kind of people CS #1
was hanging out with and then "bye bye clinic, bye bye license, bye bye Dr. Steve's
career" because DEA would go after the doctor. Moyer said if CS #1's criminal charges
were dropped he/she could come back to the clinic. Moyer said CS #1's friend (who
referred CS #1 to the clinic) was dumb because he/she sold pills to an undercover cop.
Moyer asked CS #1 for his/her name and date of birth and wrote CS #1 a prescription
for 90 tablets of oxycodone 30mg. CS #1 paid MOYER $200 cash for the visit. MOYER
asked CS #1 if he/she knew what people called MOYER. CS #1 said no and MOYER
responded "The Oxy Czar." "They call me the gestapo because if you screw up the world
will stop, so don't screw up." MOYER then continued to fill out additional prescriptions.

        CS #1 asked Moyer if UC #1 could be accepted as a patient and she said everyone
who came with CS #1 would have to be rescreened (because of CS #1's criminal charges).
Moyer then looked over the MRI's provided by UC #1 and said the second MRI looked a
little better than the first. Moyer said she would show the MI-Cs to the doctor. MOYER
opened her desk drawer and pulled out a handful of prescriptions, papers, and cash, then
put everything back in the drawer and said "This is a nasty little business we're in."
Moyer then said "I own this clinic now, and I don't have to be nice. I don't have to let just
anybody in neither. It's my clinic, me and the doctor's clinic, I don't have to let anybody
in. And I won't, if I think they're a problem. No way, why would I? Are you kidding?
                                             15


      Case 2:16-cr-00092-LA Filed 11/12/19 Page 15 of 18 Document 84
This is a big business here." She told -LTC #1 that the first office visit was $350 and UC #1
could come alone next time and asked him/her to bring prescription records. UC #1 was
given a longer version of the pain form provided to CS #1 earlier in the visit to bring back
with him/her to the next visit. Moyer exited her office, called out CS #1's name along
with 5 other names and said she would get the prescriptions signed. Moyer then entered
Kotsonis' office and approximately four minutes later she exited Kotsonis' office and
handed out the prescriptions. CS #1 and UC #1 then made their next appointment with
the receptionist,

        On July 23,2013, a search warrant was executed at Compassionate Care Clinic and
Kotsonis' patient files were seized along with other evidence. Patient files, computers,
Moyer's cellphon.e and pre-signed prescriptions (containing the doctor's signature only),
filled out prescriptions without signature and ripped up prescriptions were recovered
from Moyer's office. Agents also recovered letter from Costco refusing to fill Dr. Kotsonis'
prescriptions and an Express Scripts letter regarding excessive medication prescribed to
a patient as well as prefilled out monthly evaluation notes. Agents observed minimal
medical equipment in the clinic. During the execution of the search warrant Kotsonis
agreed to be interviewed and was advised he was not under arrest. Kotsonis admitted
to allowing Moyer to prepare prescriptions that he subsequently signs and said she
brings in prescriptions 3-4 patients at a time and that he trusts Moyer's advice on what
medication should be prescribed and generally agrees with her. Kotsonis stated most of
the time he verifies what prescription the patient is receiving. He stated that if Moyer
does not bring the patient file to his office with the prescription to verify he trusts what
she says the patient is receiving. Kotsonis estimated 20-25 patients per day are follow up
patients and Moyer brings 10-12 patient charts to Kotsonis a day and Kotsonis actually
sees and examines 1-2 patients per day. Moyer was also interviewed and stated the she
and Kotsonis discuss patients but he determines what to prescribe. She stated she writes
out prescriptions before the patients are seen based upon their last prescription but does
not write down a quantity.

       Count Twenty-Two: On February 21, 2014, a confidential source (CS) purchased
67 Oxycodone 15 mg pills from Susan Moyer. Prior to the controlled buy, Moyer and the
CS exchanged text messages to arrange for the purchase of the Oxycodone 15 mg pills.
On February 21, 2014, the CS and Moyer met at Moyer's residence and then traveled to
36XX N. 76th Street, Milwaukee, WI to obtain the Oxycodone 15 mg pills. The CS paid
Moyer $760 for the Oxycodone 15 mg pills. The controlled buy was audio recorded.
During the controlled buy, Moyer is recorded discussing that she would obtain 15 mg
pills at a decent price, dump them, referring to selling them, and then pick up 30 mg pills.
Moyer states that it was good to have mix (of Oxycodone 15 mg and 30 mg) because
sometimes you don't need a whole 30, referring to Oxycodone 30 mg pill. Moyer tells the
CS that she bought pills last night and mentions that $18 for 30 mg pills is a good price.
During the deal, Moyer is recorded counting the pills and states there were 78 pills. The
CS stated that the deal was to purchase 84 pills. After the deal, the CS determined that
Moyer only sold her 67 Oxycodone 15 mg pills. The CS placed a recorded call to Moyer
                                             16


      Case 2:16-cr-00092-LA Filed 11/12/19 Page 16 of 18 Document 84
to discuss the shortage. During the recorded call, the CS tells Moyer that s/he was short
and that there was supposed to be 84 and that instead there were 67 Oxycodone 15 mg
pills. Moyer tells the CS that she counted 78 pills.

        On March 5, 2014, the CS attempted to purchase Oxycodone pills from Moyer at
her residence, 23XX Goldcrest Avenue, Milwaukee, WI. Prior to the attempted controlled
buy, Moyer told the CS that an individual would be bringing the Oxycodone pills to
Moyer's residence for the CS's purchase, On March 5, 2014, the CS went to Moyer's
residence, however, the individual providing the Oxycodone pills did not show up. The
attempted controlled buy was audio recorded and Moyer is recorded stating that if
Moyer gets the Oxycodone pills from the female she will hold onto them and give them
to the CS the next day. During the attempted controlled buy, Moyer is recorded stating
that she doesn't mind paying $20 (per Oxycodone 30 mg pill) if the individual is coming
all the way from Oconomowoc. Moyer is recorded stating that she would go through
withdrawals before paying $25 a pill and some people keep paying that much and those
who are selling pills will keep raising the price. Moyer states that, if the price of pills
increases, no one will buy them and people will end up dead from heroin. Moyer also
tells the CS that she was going to pick up 50 pills for the CS.

        On April 10, 2014, the CS purchased 46 Oxycodone 30 mg pills from Moyer. Prior
to the controlled buy, the CS and Moyer exchanged text messages and a recorded call to
set up the deal, which was supposed to be for 100 Oxycodone 30 mg pills. During the
recorded call on April 10, 2014, Moyer spoke to the CS about meeting Justin Hoffmann,
her son, and Moyer also stated she would be able to get them (Oxycodone 30 mg pills)
later for $19-$20 per pill. The CS exchanged text messages with Justin Hoffmann and
agreed to meet to conduct the deal at a CVS pharmacy located in West Allis, WI. The CS
and an undercover agent traveled to the CVS Pharmacy parking lot and met with Justin
Hoffman to purchase 100 Oxycodone 30 mg pills. During the deal, Moyer's son, Justin
Hoffmann, stated that he only had 51 Oxycodone 30 mg pills as opposed to the 100
Oxycodone 30 mg pills that the CS had wanted, The CS handed Moyer's son, Justin
Hoffman, $1020 for the 51 pills ($20 for each Oxycodone 30 mg pill). As Hoffmann was
leaving, he signaled to the CS to open the CS's window, which the CS did. Hoffmann
then handed the CS $100 through the window of the CS's vehicle and explained to the CS
that there were only 46 pills, not 51 pills.

       On April 23, 2014, an undercover agent (UC) purchased 50 Oxycodone 30 mg pills
from Moyer for $1,000. This controlled buy was audio recorded. On April 23, 2014, the
UC and Moyer agreed to meet at a McDonald's restaurant in Milwaukee, WI and then
traveled together to an O'Reilly Auto Parts parking lot to obtain the Oxycodone 30 mg
pills, The UC provided Moyer with $1,000 and Moyer met with an individual, who
Moyer referred to as "Will," in the O'Reilly Auto Parts parking lot and returned to the
undercover vehicle and provided the UC with Oxycodone 30 rag pills. The UC counted
40 Oxycodone 30 mg pills and told Moyer that it was short. Moyer then called "Will"
and told him to return because the UC was 10 pills short. "Will" then returned to the
                                           17


      Case 2:16-cr-00092-LA Filed 11/12/19 Page 17 of 18 Document 84
parking lot and Moyer obtained 10 additional Oxycodone 30 mg pills from "Will," and
provided them to the UC. During the recorded controlled buy, "Will" was recorded
telling Moyer to call him tonight and that he would give her the 80s, referring to
Oxycodone 80 mg pills.




                                         18


      Case 2:16-cr-00092-LA Filed 11/12/19 Page 18 of 18 Document 84
